The courses of the patent after arriving at Lockwood Folly are described thus: thence up a creek within the inlet and the westwardly branch to thehead; thence northeast to Elizabeth River. Where there is a natural boundary, it must be followed; and if, as here, the next course will lead to a point whereby the land will not be included, but calls for a natural boundary, the course is to be disregarded, and the nearest course to the natural boundary must be taken. As to possession, if a smaller patent be laid on land included in a greater, and the patentee of this smaller part take possession, and that be not interrupted, though possession be taken of other parts of the larger patent, and that uninterrupted possession be continued under the smaller patent for seven years, it will give a title to the possessor.
NOTE. — As to the first point, see the cases referred to in the note to Person v. Roundtree, 1 N.C. 18; and as to the second, see the cases referred to in the note to Borretts v. Turner, ante, 113.
Cited: Cherry v. Slade, 7 N.C. 86.